DETAILED ACTION

Response to Amendment

This Office Action is responsive to applicant’s Remarks filed on December 03, 2021.  

Claims 1, 5-6, 11, 15-16, 21, 25-26, 30 were amended. Claims 31-34 were newly added. Claims 2, 12, 22, and 27 were cancelled. Therefore, claims 1, 3-11, 13-21, 23-26, and 28-34 are currently pending for examination. 

Applicant's arguments with respect to the rejections under 35 USC 103 have been fully considered and are not persuasive. 
Applicant submits that BALA and HAN, whether taken alone or in any
reasonable combination, do not disclose or suggest each and every feature, or the limitation “determining a transmission power for an uplink shared channel communication based at least in part on a service type for which the UE is configured”, as recited in amended claim 1.
To be specific, Bala’s configuration of “the maximum power associated with the WTRU’s power class” does not disclose or suggest a UE “determining a
transmission power for an uplink shared channel communication based at least in part on a service type for which the UE is configured,” as recited in claim 1.
	Examiner respectfully disagrees.
	Bala recongnizes that the WTRU can support different services, such as eMBB, URLLC, mMTC, …(para.61), can transmit short data bursts, e.g., service type, and can be configured with low power consumption (para.62). The WTRU also calculates the transmission power for an uplink channel, e.g., PUSCH, by using a parameter that the WTRU is configured with (para.65-66). The calculated transmission power can be the lessor of maximum allowed power associated with WTRU power class or the calculated power (para.71). Bala additionally illustrates that different WTRUs may be configured to transmit data using different powers (para.77), e.g., WTRU is assigned with high or low power class. It is obvious to monitor the power class or service type of the WTRU having different services or different data transmission characteristics, for calculating the power used to transmit uplink channels; thus, guaranteeing the quality of certain types of services having high QoS requirements, e.g., URLLC service, even when the WTRU is power limited. 
Therefore, Bala teachings of “the maximum power associated with the WTRU’s power class” does disclose or suggest a UE “determining a
transmission power for an uplink shared channel communication based at least in part on a service type for which the UE is configured”.
Examiner’s remarks for other independent claims 11, 21, and 26 are like those cited above with respect to independent claim 1.
	With respect to the rejection of claims 3-10, 31; claims 13-20, 32; claims 23-25, 33; and claims 28-30, 34, being dependent on their respective claims 1, 11, 21, and 26, Examiner maintains the same ground of rejection for the reason like those discussed above.
	Consequently, BALA and HAN do disclose or suggest each and every feature, or limitation “determining a transmission power for an uplink shared channel communication based at least in part on a service type for which the UE is configured”, as recited in amended claim 1.
In view of the above reasoning, the examiner believes that the rejections of claims 1, 3-11, 13-21, 23-26, and 28-34 under 35 U.S.C. 103 should be sustained.

It is noted that claim 5 is rejected under a new ground of rejection necessitated by the addition of limitations.


	
Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating   obviousness or nonobviousness.

Claims 1, 4, 6-7, 9-11,14, 16-17, 19-21, 24, 26, 29, and 31-34 are rejected under 35 U.S.C. 103 as being unpatentable over Bala et al. in Pub. No. US 2020/0396698 A1, hereinafter referred to as Bala, which claims the benefit of Provisional application No. 62/373,088, filed Aug. 10, 2016, hereinafter referred to as Prov’88, in view of Han et al. in Pub. No. US 2017/0181030 A1, hereinafter referred to as Han.



Regarding claim 1, Bala discloses a method of wireless communication performed by a user equipment (UE) (method of transmitting streams of data by a wireless transmit/ receive unit {WTRU}, e.g., UE, para.87 in Bala, or para.92 in Prov’88), comprising:
determining a transmission power for an uplink shared channel communication based at least in part on power class for which the UE is configured and at least one of a code rate parameter, a block length parameter, or a target block error rate parameter associated with the uplink shared channel communication (determining transmission power of UL channel - PUSCH, e.g., uplink shared channel communication using a determined value/ parameter [para.65-66 in Bala, or para.66 in Prov’88], which can include power class [para.72 in Bala or para.73 in Prov’88 ], modulation and/or coding order, e.g., code rate parameter, transport block size, e.g., block length parameter, or  desired block error rate, e.g., target block error rate, that may be used for transmission [para.162, 167 in Bala, or para.200, 210 in Prov’88]); and
(performing UL transmission, e.g., uplink shared channel communication, based on determining transmit power, para.167 in Bala, or para.109 in Prov’88).
Also, Bala admits that the WTRU can transmit short data bursts, e.g., service type, and can be configured with low power consumption (para.62). Bala additionally illustrates that different WTRUs may be configured to transmit data using different powers (para.77), e.g., WTRU is assigned with high or low power class, which is considered when the WTRU calculates the transmission power for a PUSCH (para.71).
Thus, Bala does disclose determining a transmission power for an uplink shared channel communication based at least in part a service type for which the UE is configured.
Bala does not disclose the transmission power is determined based at least in part on a coding gain parameter, which is well known in the art and commonly applied in communications field for data communications, as suggested in Han’s disclosure as below.
Han, from the same field of endeavor, teaches the transmission power is determined based at least in part on a coding gain parameter (high power compensation parameter is used when a coding gain is relatively low, wherein format power compensation parameter is used to determine a transmit power of a message, para.221). 



Regarding claim 4, Bala in view of Han disclose wherein the transmission power is determined based at least in part on a preconfigured value (power of channel to be transmitted is configured with maximum allowed value, e.g., preconfigured value, see para. 72, lines 10-12 in Bala, or para.73 in Prov’88).


 Regarding claim 6, Bala in view of Han disclose wherein the service type is at least one of an ultra reliable low latency communications service type, an enhanced Mobile Broadband service type, or a massive machine service type (service type is Ultra-Reliable and Low-Latency Communications (URLLC), enhanced Mobile BroadBand (eMBB) communications, and massive Machine Type Communications (mMTC), see para.61 in Bala, or para.59 in Prov’88).


Regarding claim 7, Bala in view of Han disclose wherein the transmission power is determined based at least in part on a power adjustment offset value (determining/ adjusting transmit power for a UL transmission or channel based on power offset value, see para.167, 171 in Bala, or para.209-210 in Prov’88). 


Regarding claim 9, Bala in view of Han disclose wherein the transmission power is determined based at least in part on a signal to noise ratio parameter (power of PUSCH channel is determined based on desired SNR, see para.71, lines 1-13 in Bala, or para.72 in Prov’88).


Regarding claim 10, Bala in view of Han disclose wherein the transmission power is determined based at least in part on an adjustment to a nominal power offset for the uplink shared channel communication corresponding to the target block error rate parameter (adding or subtracting a power offset from a transmission power, see para.124 in Bala, or para.145 in Prov’88).

Regarding claim 31, Bala in view of Han disclose wherein the transmission power is determined based at least in part on a coding gain (high power compensation parameter is used when a coding gain is relatively low, wherein format power compensation parameter is used to determine a transmit power of a message, see para.221 in Han). 


Regarding claim 11, claim 11 is rejected for substantially same reason as applied to claim 1 above, except that claim 11 is in a device claim format, and wherein Bala [in claim 11] also discloses a user equipment (UE) for wireless communication (WTRU, element 102 in Fig.1B), comprising: a memory (removable/ non-removable memories, elements 130, 132 in Fig.1B); and one or more processors operatively coupled to the memory (processor, element 118 in Fig.1B), to perform claimed functions.

Regarding claims 14 and 16-17, claims 14 and 16-17 are rejected for substantially same reason as applied to claims 4 and 6-7 above, respectively, except that claims 14 and 16-17 are in a device claim format. 

Regarding claims 19-20, claims 19-20 are rejected for substantially same reason as applied to claims 9-10 above, except that claims 19-20 are in a device claim format.

Regarding claim 32, claim 32 is rejected for substantially same reason as applied to claim 31 above, except that claim 32 is in a device/ apparatus claim format. 


Regarding claim 21, claim 21 is rejected for substantially same reason as applied to claim 1 above, except that claim 21 is in a non-transitory computer-readable medium claim format. 


Regarding claim 24, claim 24 is rejected for substantially same reason as applied to claim 4 above, except that claim 24 is in a non-transitory computer-readable medium claim format. 


Regarding claim 33, claim 33 is rejected for substantially same reason as applied to claim 6 above, except that claim 33 is in a non-transitory computer-readable medium claim format. 


Regarding claim 26, claim 26 is rejected for substantially same reason as applied to claim 1 above, except that claim 26 is in an apparatus claim format. 

Regarding claim 29, claim 29 is rejected for substantially same reason as applied to claim 4 above, except that claim 29 is in an apparatus claim format. 


Regarding claim 34, claim 34 is rejected for substantially same reason as applied to claim 6 above. 


Claims 3, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Han, as applied to claims 1, 11, 21, and 26 above, respectively, and further in view of Abedini et al. in Pub. No. US 2017/0273128 A1, hereinafter referred to as Abedini.


Regarding claim 3, Bala in view of Han do not disclose wherein the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter, which is known in the art and commonly applied in Abedini’s disclosure as below.
Abedini, from the same field of endeavor, teaches the target block error rate parameter is determined based at least in part on at least one of a finite block length parameter, a code rate parameter, or a signal to noise ratio parameter (determining BLER of 10% for 2.5 dB SNR, para.59); which would be well known that determining BLER based on SNR would provide more accurate assessment of the BLER. 


Regarding claim 13, claim 13 is rejected for substantially same reason as applied to claim 3 above, except that claim 13 is in a device/ apparatus claim format.


Regarding claim 23, claim 23 is rejected for substantially same reason as applied to claim 3 above, except that claim 23 is in a non-transitory computer-readable medium claim format. 


Regarding claim 28, claim 28 is rejected for substantially same reason as applied to claim 3 above, except that claim 28 is in a device/ apparatus claim format.

Claims 5, 15, 25, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bala view of Han, as applied to claims 1, 11, 21, and 26 above, and further in view of Jiang et al. in Pub. No. US 2018/0103428 A1, hereinafter referred to as Jiang.



 Regarding claim 5, Bala in view of Han do not disclose wherein the transmission power is determined based at least in part on a power adjustment parameter that is associated with the service type for which the UE is configured; which is well known in the art and commonly applied in communications field for data communications, as suggested in Jiang’s disclosure as below.
Jiang, from the same field of endeavor, teaches the transmission power is determined based at least in part on a power adjustment parameter that is associated with the service type for which the UE is configured (determining reduced transmission power based on power back value that is associated with eMBB service, para.93).
It is obvious to one of ordinary skill in the art to determine the transmission power based at least in part on a power adjustment parameter that is associated with the service type for which the UE is configured; thus efficiently controlling power used by each service type while avoiding potential interference between data transmissions of different service types. 


Regarding claim 15, claim 15 is rejected for substantially same reason as applied to claim 5 above, except that claim 15 is in a device/ apparatus claim format.


Regarding claim 25, claim 25 is rejected for substantially same reason as applied to claim 15 above, except that claim 25 is in a non-transitory computer-readable medium claim format. 


Regarding claim 30, claim 30 is rejected for substantially same reason as applied to claim 5 above.


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bala in view of Han, as applied to claims 1 and 11 above, respectively, and further in view of Ramkumar et al. in Pub. No. US 2016/0150524 A1, hereinafter referred to as Ramkumar.


Regarding claim 8, Bala in view of Han do not disclose wherein the transmission power is determined based at least in part on one of: a continuous Ramkumar’s disclosure as below.
Ramkumar, from the same field of endeavor, teaches transmission power is determined based at least in part on one of: a continuous power function, a piecewise linear power function, or a stepwise function (updating a channel condition profile for performing uplink transmission continuously, para.77); which would be beneficial in providing gain in controlling adjustable power level.


Regarding claim 18, claim 18 is rejected for substantially same reason as applied to claim 8 above, respectively, except that claim 18 is in a device claim format. 


Conclusion



THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUYEN THAI whose telephone number is (571)270-7245.  The examiner can normally be reached on Monday-Friday, 9:00am-5:30pm. 
Examiner interviews are available via telephone, in-person, and videoconferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request(AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
     


	/C.Q.T./
	/ALPUS HSU/     Primary Examiner, Art Unit 2465